PER CURIAM:
Alonzo N. Wooten appeals the district court’s order denying his motion for specific performance of his plea agreement. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. See United States v. Wooten, No. 4:99-cv-00006-JBF (E.D.Va. Aug. 22, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.